Citation Nr: 0947162	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  05-05 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1970 to 
December 1973.  He received the Vietnam Service Medal and the 
Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Albuquerque, 
New Mexico.  

In November 2004, the Veteran testified before a RO Decision 
Review Officer in Phoenix, Arizona.  A transcript of that 
hearing is of record.

In September 2006, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

This matter was previously before the Board in February 2007, 
when it was remanded for further development, and in July 
2008 when the Board denied the Veteran's claim.  The Veteran 
appealed the July 2008 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an Order 
dated in July 2009, the Court vacated the Board's July 2008 
decision and remanded the case to the Board for development 
consistent with a Joint Motion for Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran avers that he has PTSD based on several 
stressors.  First, he avers that while in Vietnam, he was on 
guard duty where he was subject to surprise inspections by 
superior noncommissioned officers and commissioned officers.  
Second, he avers that weapons were fired at the base on 
occasion.  Third, he avers that his leg was infected after he 
stepped on a pipe while "policing" an area near the base.  
Fourth, he avers that he observed two Vietnamese boys 
attempting to steal wire from a U.S. Military base, and that 
the boys fled after triggering a trip-flare.  He avers that 
the boys were then chased by Vietnamese women who started 
beating and stoning the boys.  Fifth, he avers that he 
witnessed an accident involving a U.S. military truck 
carrying approximately 12 Vietnamese workers.  He avers that 
the truck hit a disabled logging truck, and that the 
Vietnamese workers, and U.S. military personnel were thrown 
into the road and into barbed and "constantine" wire.  He 
further avers that many individuals were subsequently run 
over by additional vehicles.  Sixth, he avers that while 
engaged in a transaction with a prostitute, she attempted to 
stab him.

The Board notes that the Veteran has not provided sufficient 
information for several of the above mentioned alleged 
stressors to allow for verification.  In this regard, the 
Board notes that the evidence of record contains a 
memorandum, dated in November 2006, from a VA Joint Services 
Records Research Center (JSRRC) Coordinator.  The memorandum 
reflects that the Veteran's first alleged stressor 
(occasional shots fired) is not researchable because 
according to the JSRRC Stressor Verification Guide, sniper 
attacks are 'extremely difficult, if not impossible, to 
verify."  The Board finds, however, that if the Veteran 
provides information that he reported such incidents to 
proper officials at the time of the incidents, VA should 
attempt to obtain any pertinent unit logs or daily records.  

With regard to surprise inspections, the Veteran avers that 
they occurred in October 1971 and that he was made subject to 
an "on-spot-inspection of equipment," as retaliation, the 
day following one specific incident in which a commanding 
officer, a Lt. Colonel, was detected on a guard tower and 
required at gunpoint to undergo a "one-armed push-up 
position reaching for identification of the advance-and-be-
recognized procedure."  If the Veteran is able to provide a 
specific base location, and date, as to when this incident 
occurred and information as to whether he filed any reports, 
or completed a guard tower log, VA should attempt to obtain 
any such records, unit logs, or guard tower logs, if any were 
kept, for this alleged incident. 

With regard to the third alleged stressor, the Board notes 
that the Veteran's service treatment records are not in the 
evidence of record, and that an original claims file appears 
to have been lost.  The Veteran avers that the incident 
occurred on January 17, 1972.  He further states that every 
day, for 22 days, he went to Long Bihn Hospital / dispensary, 
or the U.S. Military Assistance Command, Vietnam, hospital in 
Saigon, for treatment.  The Board finds that VA should 
attempt to obtain any unit sick call records or daily log 
records for this incident.  The Veteran's personnel records 
reflect that he was attached to HHC, 12th Combat Aviation 
Group while in Vietnam. 

With regard to the fourth alleged stressor, the November 2006 
VA JSRRC Coordinator memorandum reflects that stressors which 
involve local national civilians are rarely documented in 
service records and are not researchable.  The Board finds 
that, based on the JSRRC memorandum, this alleged stressor is 
not verifiable due to the nature of the incident and also 
based on the Veteran's lack of more specific information.  
If, however, the Veteran provides information that he 
reported the alleged theft of wire to proper officials at the 
time of the incident, VA should attempt to obtain any 
pertinent unit records.

With regard to the fifth alleged stressor, the November 2006 
VA JSRRC Coordinator memorandum reflects that "events 
occurring while traveling/driving in a convoy are extremely 
difficult, if not impossible to verify."  The Board notes 
that the alleged incident does not involve a convoy.  In this 
regard, the Board notes that the Veteran avers that the 
incident took place in sight of a Long Binh U.S. Army Base 
guard tower during the early morning hours.  Moreover, he 
avers that at least two U.S. Army military personnel were 
involved in the incident, and probably injured or killed.  
Although the Veteran has given conflicting years as to when 
the incident occurred, the evidence of record reflects that 
he was stationed in Vietnam between Octobers 1971 and August 
1972.  He avers that the incident occurred in approximately 
May, June, or July and that he reported it to proper 
authorities.  He further avers that he waited for medics and 
military police to arrive at the scene.  The Board finds that 
the Veteran has provided sufficient information for the VA to 
attempt to obtain verification of this stressor involving the 
injury, and possible death, of two U.S. military personnel 
outside of Long Binh U.S. Army base. 

With regard to the sixth stressor, the Board finds that the 
Veteran has not provided sufficient information to attempt to 
verify this stressor, and that even if he provided additional 
information as to a date, it would still not be verifiable.  
The Veteran has averred that he did not report the incident 
to military authorities, that his roommate cannot verify it, 
and that he does not have any evidence of the incident (See 
September 2006 Board transcript, page 12).

Finally, pursuant to the Board's February 2007 remand, the RO 
should contact the National Personnel Records Center (NPRC) 
for any of the Veteran's records, not already associated with 
the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request 
him to provide additional information 
on the above named stressors, to 
include the below information with 
regard to his reported stressors:

Sniper Attack Stressor - Whether or 
not the Veteran reported sniper 
attacks to proper officials at the 
time of the incidents, and if so when, 
where and to whom?  To which unit and 
location was the Veteran assigned at 
the time of the sniper attacks?  

Surprise Inspection Stressor - 
Identify the specific base location, 
and date, as to the incident in which 
a commanding officer, a Lt. Colonel, 
was detected on a guard tower and 
required at gunpoint to undergo a 
"one-armed push-up position reaching 
for identification of the advance-and-
be-recognized procedure," to include 
whether the Veteran filed any reports, 
or completed a guard tower log.  

Beating of Vietnamese Boys - Whether 
the Veteran reported the alleged theft 
of wire by Vietnamese boys to proper 
officials, as well as the date, and 
the Veteran's unit, and location, at 
the time of this incident that 
resulted in his witnessing the beating 
of the Vietnamese boys by Vietnamese 
civilians. 

2.  The Board notes that the evidence 
of record appears to already contain 
sufficient evidence for a VA attempt 
to verify the Veteran's leg infection 
treatment (i.e. any unit sick call 
records or daily log records as to 
treatment from January 17, 1972 of an 
infected leg for 22 days at Long Bihn 
Hospital / dispensary, or the U.S. 
Military Assistance Command, Vietnam, 
hospital in Saigon), and the truck 
accident incident between October 1971 
and August 1972.  Additional 
information from the Veteran, although 
possibly beneficial, is not necessary 
prior to a VA attempt to verify those 
reported stressors.  

If the Veteran provides sufficient 
information, the RO should contact the 
appropriate agency(ies) and attempt to 
confirm the alleged stressors, to 
include attempt to obtain: 

(a.)  any pertinent unit logs, or 
daily records, as to the sniper 
attacks stressor, 

(b.)  any pertinent unit logs, or 
daily records, or tower log as to the 
surprise inspection stressor; and 

(c.)  any unit records as to the 
Veteran's report of theft of wire by 
Vietnamese youth which resulted in his 
witnessing the beating of Vietnamese 
boys by Vietnamese civilians. 

3.  Request the Veteran provide any 
STRs which he might have in his 
possession.

4.  Contact the NPRC and request all 
of the Veteran's service personnel 
records.  If no further records are 
available, such should be noted in the 
claims file.

5.  After the development requested 
above, VBA must make a specific 
determination, based on a review of 
the evidence of record, as to whether 
any claimed stressor(s) has/have been 
deemed verified.  Such determination 
should be noted in the record.

6.  If any of the above named stressors 
is verified, the Veteran should be 
afforded a VA psychiatric examination to 
obtain a clinical opinion as to whether 
it is at least as likely as not that the 
Veteran has a current diagnosis of PTSD, 
as a result of service, to include any 
verified stressor(s).  Only a stressor 
that has been deemed verified by VA 
should be considered in rendering a 
diagnosis of PTSD.  All other reported 
stressors which have not been verified 
are not for consideration.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examination 
report should reflect that such review 
occurred.

If PTSD is diagnosed, the examiner should 
state for the record the specific 
stressor(s) reported by the Veteran, 
which has/have been verified by VA that 
support the diagnosis.  The examination 
and the report thereof should be in 
accordance with DSM-IV.

7.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
PTSD.  If the benefit sought is not 
granted, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


